Citation Nr: 0617919	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-16 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from November 1960 to 
November 1963, May 1966 to May 1969, and February 1970 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the only VA examination of record 
conducted to specifically assess the veteran's diabetes 
mellitus was conducted in May 2001.  In a statement dated in 
November 2003, the veteran reported that he met the criteria 
for a higher rating as he required insulin, restricted diet, 
and regulation of strenuous activities.  However, an 
examination to specifically assess the diabetes mellitus was 
not conducted thereafter.  Though a general medical 
examination was conducted in June 2005, this examination did 
not address all the criteria necessary for evaluation of 
diabetes.  Thus, the Board finds that another VA examination 
is necessary.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.


In addition, the veteran has reported that he has been 
receiving treatment at the Erie, Pennsylvania, VA Medical 
Center (VAMC).  He himself submitted VA treatment records 
dated between December 2001 and November 2002, and the RO has 
obtained treatment records dated between January 2005 and 
April 2005.  Any outstanding VA treatment records from March 
2001 to the present should be obtained and associated with 
the claims file.  38 U.S.C.A. § 5103A (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if material could be determinative of the claim).  

During the pendency of this appeal, on March 3, 2006, the 
United Stated Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 C.F.R. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (b) (2005) apply to all five elements of a 
claim for service connection.  Since the claim must be 
remanded for other development, the RO should correct any 
defects in the VCAA notices previously provided the veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO is to obtain any outstanding 
VA treatment records dated between 
March 2001 and the present from the 
VAMC in Erie, Pennsylvania, and 
associate those not already of record 
with the claims file.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the severity of his diabetes 
mellitus.  All indicated tests and 
studies are to be performed.  The 
claims folder must be made available to 
and reviewed by the physician prior to 
completion of the examination.  

The examiner, in accordance with the 
appropriate VA examination worksheet 
for evaluating diabetes mellitus, is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the severity of the diabetes 
mellitus, to include whether the 
veteran requires the avoidance of 
strenuous occupational and recreational 
activities to control his diabetes (not 
as a result of orthopedic, neurologic, 
or other disabilities).  The examiner 
must provide a clear explanation for 
findings and opinions expressed.

4.  Thereafter, following any other 
development deemed necessary, the RO 
should readjudicate the appealed issue 
based on all the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a Supplemental Statement of 
the Case and afforded an applicable 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





